Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161642                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  RAKESH NAYYAR, Personal Representative                                                                Elizabeth M. Welch,
  of the ESTATE OF BIMLA NAYYAR,                                                                                      Justices
              Plaintiff-Appellant,
  v                                                                 SC: 161642
                                                                    COA: 343676
                                                                    Wayne CC: 13-009819-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HOSPITAL & MEDICAL
  CENTER,
             Defendant-Appellee.
  _______________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2021
           b0623
                                                                               Clerk